Name: 74/220/EEC: Commission Decision of 29 March 1974 on the Advisory Committee on Sugar
 Type: Decision
 Subject Matter: nan
 Date Published: 1974-05-06

 Avis juridique important|31974D022074/220/EEC: Commission Decision of 29 March 1974 on the Advisory Committee on Sugar Official Journal L 123 , 06/05/1974 P. 0018 - 0018 Greek special edition: Chapter 03 Volume 10 P. 0212 ++++COMMISSION DECISION OF 29 MARCH 1974 ON THE ADVISORY COMMITTEE ON SUGAR ( 74/220/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; WHEREAS AN ADVISORY COMMITTEE ON SUGAR WAS SET UP BY THE COMMISSION DECISION OF 29 APRIL 1969 ( 1 ) , THE TEXT OF WHICH WAS REPLACED BY THE DECISION OF 31 OCTOBER 1973 ( 2 ) ; WHEREAS IT IS NECESSARY TO MAKE A FURTHER AMENDMENT TO THE TEXT , HAS DECIDED AS FOLLOWS : ARTICLE 1 IN THE TEXT OF ARTICLE 1 OF THE COMMISSION DECISION OF 31 OCTOBER 1973 ON THE ADVISORY COMMITTEE ON SUGAR , ARTICLE 3 IS REPLACED BY THE FOLLOWING : " ARTICLE 3 1 . THE COMMITTEE SHALL CONSIST OF FORTY-FOUR MEMBERS . 2 . SEATS ON THE COMMITTEE SHALL BE APPORTIONED AS FOLLOWS : - SIXTEEN TO REPRESENTATIVES OF BEET AND CANE GROWERS , - SIX TO REPRESENTATIVES OF BEET AND CANE PROCESSING COOPERATIVES , - TEN TO REPRESENTATIVES OF THE SUGAR PRODUCER AND USER INDUSTRIES , OF WHICH : - SEVEN TO REPRESENTATIVES OF SUGAR MANUFACTURERS , - ONE TO REPRESENTATIVES OF THE RAW SUGAR REFINING INDUSTRY , - TWO TO REPRESENTATIVES OF THE SUGAR USER INDUSTRIES , - TWO TO REPRESENTATIVES OF THE SUGAR AND MOLASSES TRADE , - FIVE TO REPRESENTATIVES OF AGRICULTURAL WORKERS AND OF WORKERS IN THE PROCESSING AND FOOD MANUFACTURING INDUSTRIES , - FIVE TO CONSUMERS' REPRESENTATIVES . " ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 29 MARCH 1974 . DONE AT BRUSSELS , 29 MARCH 1974 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ( 1 ) OJ NO L 122 , 22 . 5 . 1969 , P . 2 . ( 2 ) OJ NO L 355 , 24 . 12 . 1973 , P . 43 .